DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on October 14, 2021, and May 11, 2022, have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 4, 5, and 7-18, claims 1 and 12 recite a “plurality” of nonwoven fabrics wherein each of fabrics is an oxidized acrylic where the surface of the fabrics are modified with a carboxyl group.  Applicants’ specification as originally filed does not appear to teach a plurality, wherein the scope of “plurality” would include any amount of nonwoven fabrics more than one.
Regarding claims 12-18, claim 12 recites that each of the plurality of nonwoven fabrics do not contact each other.  Since Applicants’ specification as originally filed does not appear to teach a plurality, Applicants’ specification similarly does not appear to teach that the plurality of fabrics do not contact each other.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites a nonwoven fabric layer containing only the plurality of nonwoven fabrics.  It is unclear how a singular nonwoven fabric layer can contain a plurality of fabrics.
Regarding claims 14-18, the claims recites that the fiber has a hairpin loop structure, a pseudoknot structure, an internal loop structure, a bulged loop structure, and a ranched loop structure.  It is unclear exactly what the scope of the fibers necessarily entails.  For example, Applicants’ specification at Figures 5A and 5B show a fiber with a hairpin loop structure and a pseudoknot structure which is a continuous structure of hairpin loop structures joined together.  However, the scope of the claimed fiber is indefinite, as it is unclear exactly what structures would be within the scope and outside the scope of the claimed fiber structures.  Note that the hairpin loop structure appears to indicate the fiber structure prior to being formed into a nonwoven, as Applicants’ specification describes Fig. 5A as showing that the fiber does not contact other nonwoven fabric fibers.  Applicants’ specification is indicating that both the fiber with the hairpin loop structure and the other nonwoven fabric fibers are referencing the same structure 119.  For purposes of examination, any fiber with a curved portion which is formed into a nonwoven will be interpreted as being within the scope of the claimed fiber structures.
Additionally, claim 18 recites that the fiber has a “ranched” loop structure. It is unclear what the scope of the structure necessarily entails or if Applicants intended a “branched” loop structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/132652 to Shibata, with USPN 10,520,126 cited as the English equivalent, in view of US Pub. No. 2014/0287641 to Steiner and USPN 6,368,712 to Kobayashi. 
Regarding claims 1, 5, 7, and 9-18, Shibata teaches a heat insulating structure which is excellent in thermal insulating properties and higher in strength, including an aerogel layer including aerogel particles, adhesive and fibers, and a retainer which is provided to at least one face of the aerogel layer and includes fiber materials and binder resin (Shibata, Abstract).  Shibata teaches that a silica aerogel is preferably used, and that the aerogel may include xerogel (Id., column 3 lines 47-59).  Note that since the aerogel is silica, one of ordinary skill would expect the xerogel to be silica.  Shibata teaches that the fiber materials comprise a fiber diameter preferably within a diameter range of 3 to 20 µm (Id., column 9 lines 32-41).  
Regarding the claimed fiber and the claimed plurality of layers, Shibata teaches that the fiber materials are preferably carbon fibers (Shibata, column 9 lines 42-50) and that the binder resin may be an epoxy resin (Id., column 9 lines 51-64).  Additionally, Shibata teaches that the aerogel layer may be composed of multiple layers (Shibata, column 16 lines 10-28).  
Steiner teaches composites comprising layered aerogel composites prepared by combining layers of fiber-containing sheets and multisheet plies with aerogel materials (Steiner, Abstract).  Steiner teaches that plies comprising multiple fibrous sheets laminated together (Id., paragraph 0059). Steiner teaches that the aerogels may be produced through the sol-gel process and then drying via ambient-pressure evaporative drying (Id., paragraph 0049).  Steiner teaches that the layered aerogel composites comprise alternating layers of oriented fibrous sheets, and aerogel material, wherein suitable fibers include carbon and oxidized poly(acrylonitrile) fibers (Id., paragraphs 0008-0018, 0065, 0070, Fig. 7, 11), including a matrix resin (Id., paragraph 0070).  Steiner teaches that the aerogel composites may also comprise a monolithic aerogel material that is internally reinforced with fibers, such as oxidized poly(acrylonitrile) fibers (Id., paragraph 0091).  Steiner teaches that the laminated composites comprise good electrical and thermal conductivity (Id., paragraph 0006) while having good flexibility for insulation (Id., paragraphs 0008, 0045).  
Additionally, Kobayashi teaches carbon fibers having polar groups produced by depositing a monomer having polar groups and groups capable of reacting with matrix resin, onto the fiber surface, wherein the resulting fibers have excellent adhesion properties and are unlikely to cause fluffing and fiber breakage (Kobayashi, Abstract, column 25 line 25 to column 26 line 6).   Kobayashi teaches that if an epoxy resin is used as the matrix resin, the groups capable of reacting with the matrix resin can be carboxyl groups (Id., column 3 line 58 to column 4 line 9).  Kobayashi teaches that the raw carbon fibers which can be used include acrylic carbon fibers which are oxidized (Id., column 12 lines 1-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of Shibata, and substituting the carbon fibers with oxidized polyacrylonitrile fibers, as taught by Steiner, having groups such as carboxyl groups on the fiber surfaces, as taught by Kobayashi, motivated by the desire of forming a conventional heat insulating structure comprising fibers known in the art as being functionally equivalent and predictably suitable for use in insulation materials having excellent adhesion properties which are unlikely to cause fluffing and fiber breakage.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the insulating structure comprising a plurality of fibrous sheets either contacting or not contacting, as taught by Steiner, motivated by the desire of forming a conventional heat insulating structure comprising a structure known in the art as being predictably suitable for use in insulation materials and having good electrical and thermal conductivity and good flexibility
Regarding the claimed property of the fiber, although the prior art combination does not appear to specifically teach the claimed property, the prior art combination teaches an oxidized acrylic fiber, such as oxidized polyacrylonitrile.  Additionally, Applicants’ specification does not appear to teach any modification of the oxidized acrylic in order to specifically attain the claimed property.  Therefore, the claimed property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Regarding claims 7 and 13-18, the prior art combination teaches that a part of a fiber material may project out in a loop-like manner such that at least one curved middle portion of a fiber material projects out (Shibata, column 12 lines 19-39).  Note that a fiber will be inherently symmetric about a point on the fiber and have line symmetry.
Regarding claim 9, the prior art combination teaches that parts of some fiber material project from the retainer into the aerogel layer so as to be included in the aerogel layer as the fibers to strengthen the bonding between the layers (Shibata, column 11 lines 34-50, Figure 2) .  Additionally, the prior art combination teaches that the aerogel layer may be composed of multiple layers (Id., column 16 lines 10-28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the structure includes the fibers and aerogel layer in addition to a separate laminated aerogel layer, as suggested by Shibata, motivated by the desire of forming a conventional heat insulating structure having the desired structure and properties suitable for the intended application.
Regarding claim 10, the prior art combination teaches that the layered aerogel composites comprise alternating layers of oriented fibrous sheets and aerogel material.  The prior art combination teaches that the heat insulating structure includes an aerogel layer 1 including the aerogel particles and an adhesive, wherein a retainer 2 is placed on one face of the aerogel layer (Shibata, column 8 lines 14-63, Figure 1), wherein the adhesive is an inorganic adhesive (Id., column 10 line 60 to column 11 line 31).
Regarding claim 11, the prior art combination teaches that the heat insulating structure can be attached to a structure such as a vehicle body (Shibata, column 16 lines 35-60).

Claims 1, 4, 5, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Steiner and Kobayashi as applied to claims 1, 5, 7, and 9-18 above, and US Pub. No. 2014/0252263 to Besselievre.
Regarding claims 1, 5, 7, and 9-18, the teachings of the prior art combination set forth above are incorporated herein.  As set forth above, the xerogel appears to be comprise silica.  Alternatively, Besselievre teaches the use of xerogels for the manufacture of building materials (Besselievre, paragraphs 0025, 0026).  Besselievre teaches that a fibrous reinforcement material is used to structure the xerogel to improve the properties of mechanical strength and resistance thereof whilst maintaining its thermally insulating properties, wherein the fibrous reinforcement material may comprise organic or inorganic battings (Id., paragraphs 0072-0074).  Besselievre teaches that a self-supporting, insulating, single-layer composite panel comprises between 50% and 90% by weight of xerogel relative to the weight of the panel, based on the desired thermal conductivity (Id., paragraph 0093).  Besselievre teaches that the xerogel is preferably silica xerogel (Id., paragraph 0079). Besselievre suggest that although aerogels and xerogels are formed by different processes, both have heat and sound insulating qualities and low density, wherein xerogels are preferred based on manufacturing efficiency (Id., paragraphs 0009-0012, 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, substituting the silica aerogel with silica xerogel, as suggested by Besselievre, motivated by the desire of forming a conventional heat insulating structure comprising a xerogel known in the art as being predictably suitable for similar insulating panels.
Regarding claim 4, the prior art combination does not appear to teach the weight percentage of the xerogel.  However, Besselievre teaches the use of xerogels for the manufacture of building materials (Besselievre, column 3 lines 4-19).  Besselievre teaches that a self-supporting, insulating, single-layer composite panel comprises between 50% and 90% by weight of xerogel relative to the weight of the panel, based on the desired thermal conductivity (Id., column 8 lines 28-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the structure includes an amount of xerogel, such as within the claimed range, as taught by Besselievre, motivated by the desire of forming a conventional heat insulating structure comprising an amount of xerogel known in the art as being predictably suitable for such structures, based on the desired thermal conductivity.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Steiner and Kobayashi, as applied to claims 1, 5, 7, and 9-18 above, and further in view of either WO 2015/119430 or US Pub. No. 2016/0264427 to Oh, which are equivalent publications.  
Preliminarily, note that the sections cited below are based on the US publication.
Regarding claim 8, the prior art combination does not appear to teach the xerogel modified as claimed.  However, based on Applicants’ specification at pages 9 and 10, the modification rendering the xerogel hydrophobic appears to be responsible for the claimed property.
Oh teaches a method for preparing a hydrophobic silica aerogel having low tap density and high specific surface area (Oh, Abstract).  Oh teaches that modifying the surface of the silica aerogel into hydrophobic maintains low thermal conductivity (Id., paragraph 0029).  Oh teaches that the surface modifier may be an organosilicon compound, such as trimethylsilanol (Id., paragraphs 0040, 0043, Example 9).  Oh teaches that the silica aerogel has low tap density and high specific surface areas as well as high hydrophobicity which may be used in insulation materials, as the aerogel has low thermal conductivity (Id., paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the xerogel is organically modified with a trimethylsilanol, as taught by Oh, motivated by the desire of forming a conventional heat insulating structure comprising an organically modified xerogel known in the art as being predictably suitable for insulation material, based on the desired thermal conductivity.
Regarding the claimed property of the xerogel, although the prior art combination does not appear to specifically teach the claimed property, the prior art combination teaches an organically modified xerogel as claimed.  Additionally, Applicants’ specification does not appear to teach any specific organic modification in order to specifically attain the claimed property, although Applicants’ specification and the prior art combination teach the same trimethylsilanol modification.  Therefore, the claimed property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of Steiner and Kobayashi and Besselievre, as applied to claims 1, 4, 5, 7, and 9-18 above, and further in view of either WO 2015/119430 or US Pub. No. 2016/0264427 to Oh, which are equivalent publications.  
Preliminarily, note that the sections cited below are based on the US publication.
Regarding claim 8, the prior art combination does not appear to teach the xerogel modified as claimed.  However, based on Applicants’ specification at pages 9 and 10, the modification rendering the xerogel hydrophobic appears to be responsible for the claimed property.
Oh teaches a method for preparing a hydrophobic silica aerogel having low tap density and high specific surface area (Oh, Abstract).  Oh teaches that modifying the surface of the silica aerogel into hydrophobic maintains low thermal conductivity (Id., paragraph 0029).  Oh teaches that the surface modifier may be an organosilicon compound, such as trimethylsilanol (Id., paragraphs 0040, 0043, Example 9).  Oh teaches that the silica aerogel has low tap density and high specific surface areas as well as high hydrophobicity which may be used in insulation materials, as the aerogel has low thermal conductivity (Id., paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulating structure of the prior art combination, wherein the xerogel is organically modified with a trimethylsilanol, as taught by Oh, motivated by the desire of forming a conventional heat insulating structure comprising an organically modified xerogel known in the art as being predictably suitable for insulation material, based on the desired thermal conductivity.
Regarding the claimed property of the xerogel, although the prior art combination does not appear to specifically teach the claimed property, the prior art combination teaches an organically modified xerogel as claimed.  Additionally, Applicants’ specification does not appear to teach any specific organic modification in order to specifically attain the claimed property, although Applicants’ specification and the prior art combination teach the same trimethylsilanol modification.  Therefore, the claimed property appears to naturally flow from the teachings of the prior art combination.  Products of identical structure cannot have mutually exclusive properties.  The burden is on Applicants to prove otherwise.
Response to Arguments
Applicants’ arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/            Primary Examiner, Art Unit 1786